                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                           )
                                           )
    IN RE: MARC J. RANDAZZA                )       MISC. BUSINESS DOCKET
                                           )       No.: 18-mc-91490-FDS
                                           )
                                           )
                                           )
                                  MOTION FOR ORDER


       NOW COMES Respondent, Marc John Randazza, in the above-captioned matter, by and

through undersigned counsel, and, pursuant to the Order of Term Suspension/Stayed issued by the

Court on September 26, 2019, hereby moves this Honorable Court to issue an Order that

Respondent has complied in full with the Order of this Court, the Order of the Supreme Judicial

Court of Massachusetts, and the Supreme Court of Nevada and is no longer subject to the twelve

(12) month suspension imposed by that Order. In support hereof, Respondent states as follows:

       1) On October 18, 2018, the Supreme Court of Nevada issued an Order Approving

          Conditional Guilty Plea, placing Respondent, Marc J. Randazza on suspension for

          twelve months, stayed for eighteen months subject to compliance with certain

          conditions.

       2) A reciprocal disciplinary matter was instituted in Massachusetts on December 12, 2018

          and in this Court November 17, 2018.

       3) This matter came before the Supreme Judicial Court on May 2, 2019 and, upon

          hearing and review of the papers submitted by Bar Counsel and Respondent, on May

          14, 2019, the Court, Gaziano, J., issued an Order of Term Suspension/Stayed,

          ordering that:
   Marc John Randazza is hereby suspended from the practice of law in the
   Commonwealth of Massachusetts for a period of twelve (12) months, with the
   execution of the suspension stayed for a period of eighteen (18) months,
   retroactive to October 10, 2018, conditioned upon the lawyer's compliance with
   the Order entered in the Supreme Court of Nevada[.]


4) On April 27, 2020, the Supreme Judicial Court, Gaziano, J., issued an Order that,

   having complied with the conditions imposed, is no longer subject to the suspension

   imposed on May 14, 2019. A copy of the Supreme Judicial Court Order is attached

   hereto as Exhibit A.

5) The matter came before this Court and, upon a review of the papers, the Court, Saylor,

   J., issued an Order of Term Suspension/Stayed, ordering the imposition of

   “the identical discipline, and MARC J. RANDAZZA is hereby suspended
   from this Court for a period of twelve (12) months, with the execution of the
   suspension stayed for a period of eighteen (18) months, retroactive to October
   10, 20 18, conditioned upon the lawyer's successful compliance with the
   Order entered in the Supreme Court of Nevada.”

6) Respondent has fully complied with the said Order entered in the Supreme Court of

   Nevada. A copy of a Letter from the State Bar of Nevada of April 13, 2020 is attached,

   as Exhibit B, which letter confirms the successful completion of the conditions of the

   Respondent’s stayed suspension in Nevada and further notes that their file has been

   closed.

7) A copy of the Affidavit of Compliance of the Respondent filed with the Supreme

   Judicial Court is also submitted herewith.

8) In light of Respondent’s compliance with the Nevada order, and pursuant to the terms

   of this Court’s order, Respondent requests that this Court issue an order that he is no

   longer subject to the twelve (12) month suspension for the misconduct that gave rise to

   the petition for discipline that is the subject of this proceeding. The Office of Bar
           counsel has assented to the Motion and relief filed with the Supreme Judicial Court

           requested herein.




                                                             Respectfully submitted,

                                                             Respondent,
                                                             Marc J. Randazza, Esq.
                                                             By his counsel,

                                                             __/s/ James S. Bolan __________
                                                             James S. Bolan, BBO#048340
                                                             Sara N. Holden, BBO #658640
                                                             Brecher, Wyner, Simons, Fox &
                                                             Bolan, P.C.
                                                             189 Wells Avenue
                                                             Newton, MA 02459
                                                             (617) 614-1500
                                                             jbolan@legalpro.com


                                CERTIFICATE OF SERVICE

I, James S. Bolan, hereby certify that on this 30th day of April 2020, I served a copy of the above
pleading by email on Bar Counsel.


                                                             __/s/ James S. Bolan___
                                                             James S. Bolan
